Exhibit 10.8



Execution Version

SECOND AMENDED AND RESTATED MANAGEMENT AGREEMENT

By and Among

GLOBAL MEDICAL REIT L.P.,

INTER-AMERICAN MANAGEMENT, LLC,

and,

For the Sole Purpose of Acknowledging that it Consents to the Amendment and

Restatement of the Amended and Restated Management Agreement and to the
Execution

of this Second Amended and Restated Management Agreement,

GLOBAL MEDICAL REIT INC.







--------------------------------------------------------------------------------

SECOND AMENDED AND RESTATED

ASSET MANAGEMENT AGREEMENT



THIS SECOND AMENDED AND RESTATED MANAGEMENT AGREEMENT (this “Agreement”), dated
as of the 9th day of July, 2020, (the “Effective Date”), is entered into by and
among Global Medical REIT L.P., a Delaware limited partnership (the “Operating
Partnership”), Inter-American Management, LLC, a Delaware limited liability
company (the “Manager”), and, for the sole purpose of acknowledging that it
consents to the amendment and restatement of the Previous Management Agreement
(as defined below) and to the execution of this Second Amended and Restated
Management Agreement, Global Medical REIT Inc., a Maryland corporation (“GMRE”).
Capitalized terms used herein shall have the meanings ascribed to them in
ARTICLE I below.



W I T N E S S E T H



WHEREAS, the Manager has been providing management services to the Operating
Partnership pursuant to that certain amended and restated management agreement
dated December 1, 2016 (the “Previous Management Agreement”) by and between the
Manager and GMRE;



WHEREAS, as of the Effective Date, GMRE has transferred ownership of 100% of the
membership interests in the Manager to the Operating Partnership as a capital
contribution, thereby causing the Manager to become wholly owned by the
Operating Partnership;



WHEREAS, the Operating Partnership and the Manager desire, with the consent of
GMRE, to amend and restate the Previous Management Agreement, in its entirety,
on the terms and conditions hereinafter set forth.



NOW, THEREFORE, in consideration of the foregoing and of the mutual covenants
and agreements contained herein, the parties hereto agree as follows:



ARTICLE I
DEFINITIONS



As used in this Agreement, the following terms shall have the meanings specified
below:

Asset Management Fee means the fee payable to the Manager pursuant to ARTICLE
VI.

Board means the board of directors of GMRE, as of any particular time.

Code means the Internal Revenue Code of 1986, as amended from time to time, or
any successor statute thereto. Reference to any provision of the Code shall mean
such provision as in effect from time to time, as the same may be amended, and
any successor provision thereto, as interpreted by any applicable regulations as
in effect from time to time.



Gross Operating Expenses shall mean the aggregate (without duplication) expenses
actually incurred by the Manager in connection with the services performed by
the Manager under this Agreement, including salaries, wages, bonuses, payroll
taxes; and employee benefits





1

--------------------------------------------------------------------------------

(including, but not limited to, life, medical, disability insurance, retirement
and other benefits) incurred by Manager.



Investment Guidelines means the general criteria, parameters and policies
relating to the Properties as established by the Board, as the same may be
modified from time-to-time.



Partnership Agreement means the limited partnership agreement of the Operating
Partnership, as it may be amended from time to time.



Properties means any properties held, directly or indirectly, by the Operating
Partnership, at a given time.



ARTICLE II

APPOINTMENT



The Operating Partnership hereby appoints the Manager to serve as its asset
manager on the terms and conditions set forth in this Agreement, and the Manager
hereby accepts such appointment.



ARTICLE III

DUTIES OF THE MANAGER



The Manager is responsible for managing, operating, directing, and supervising
the operations and administration of the Operating Partnership and its assets.
Subject to the limitations set forth in this Agreement, including ARTICLE IV
hereof and the continuing and exclusive authority of the Board over the
management of GMRE and its subsidiaries, the Manager shall, either directly or
by engaging an affiliate or third party, perform the following duties:



(i)Serve as the Operating Partnership’s asset manager and, where reasonably
requested, provide the Operating Partnership with reports relating to the
operation and maintenance of the Properties;




(ii)Supervise the performance of such ministerial and administrative functions
as may be necessary in connection with the daily operations of the Operating
Partnership and its Properties, including (a) providing executive and
administrative personnel, office space, and office services required in
rendering services to the Operating Partnership, (b) providing to GMRE, at the
request of the Board, the services of its senior management team to act as
GMRE’s chief executive officer, president, chief financial officer, treasurer,
general counsel, secretary, chief investment officer, chief operating officer,
and senior vice president, SEC reporting and technical accounting, of GMRE, and
(c) collecting revenues (including, but not limited to, rent from the
Properties) and paying the Operating Partnership’s and its subsidiaries’ debts
and obligations (including, but not limited to, Property operating expenses),
maintaining appropriate computer services to perform such administrative
functions, maintaining and administering separate bank accounts and books of
account on behalf of the Operating Partnership, and rendering appropriate
accountings of such collections and payments to the Board and, upon request of
the Board, to the auditors of GMRE;





2

--------------------------------------------------------------------------------

(iii)Prepare statements documenting the operating expenses of the Operating
Partnership incurred during each fiscal quarter, and deliver the same to the
Operating Partnership within 40 days following the end of the applicable fiscal
quarter;



(iv)Prepare, cause to be prepared, with respect to any Property, (a) reports and
information on the Operating Partnership’s operations and asset performance and
(b) other information reasonably requested by the Operating Partnership;



(v)Prepare, or cause to be prepared, (a) all reports, financial or otherwise,
with respect to the Operating Partnership reasonably required in order for the
Operating Partnership to comply with the Partnership Agreement or any other
materials required to be filed with any governmental entity or agency, and (b)
all materials and data necessary to complete such reports and other materials;



(vi)Prepare regular reports for the Board to enable the Board to review the
Operating Partnership’s acquisitions, portfolio composition and characteristics,
credit quality, performance and compliance with the Investment Guidelines and
policies approved by the Board;



(vii)Perform and administer any and all other acts and services that are
reasonably necessary in order for the Manager to perform the services described
in this Agreement;



(viii)Structure the terms and conditions of the Operating Partnership’s
acquisitions, sales and joint ventures;



(ix)Enter into leases and service contracts for the Properties and other
investments;



(x)Approve and oversee the Operating Partnership’s debt financing strategies;



(xi)Approve joint ventures, limited partnerships, and other such relationships
with third parties;



(xii)Approve any potential liquidity transaction;



(xiii)Obtain market research and economic and statistical data in connection
with the Operating Partnership’s investments and investment objectives and
policies;



(xiv)Oversee and conduct the due diligence process related to prospective
investments;



(xv)Prepare reports regarding prospective investments which include
recommendations and supporting documentation necessary for its’ investment
committee to evaluate the proposed investments;



(xvi)Negotiate and execute approved investments and other transactions; and





3

--------------------------------------------------------------------------------

(xvii)any additional services as may from time-to-time be agreed to in writing
by the Manager and the Operating Partnership for which the Manager will be
compensated on terms to be agreed upon among the parties hereto.



ARTICLE IV

AUTHORITY OF THE MANAGER



Section 4.1      Powers of the Manager. Subject to the express limitations set
forth in this Agreement and the continuing and exclusive authority of the Board
over the management of GMRE and its subsidiaries, the Manager shall have the
power to perform those services described in ARTICLE III hereof. The Manager
shall have the power to delegate all or any part of its rights and powers
hereunder to such officers, employees, affiliates, agents, and representatives
of the Manager or the Operating Partnership as it may deem appropriate. Any
authority delegated by the Manager to any other person shall be subject to the
limitations on the rights and powers of the Manager specifically set forth in
this Agreement.



Section 4.2      Approval by the General Partner. Notwithstanding the foregoing,
the Manager may not take any action on behalf of the Operating Partnership
without the prior approval of the general partner of the Partnership, Global
Medical REIT GP, LLC, a Delaware limited liability company (the “General
Partner”), if the Partnership Agreement, the Delaware Revised Uniform Limited
Partnership Act, or the policies and procedures adopted by the Operating
Partnership require the prior approval of the General Partner. If the General
Partner must approve a proposed investment, financing or disposition or chooses
to do so, the Manager will deliver to the General Partner all documents required
by it to evaluate such investment, financing or disposition.



Section 4.3      Modification or Revocation of Authority of Manager. The
Operating Partnership may, at any time upon the giving of notice to the Manager,
modify or revoke the authority or approvals set forth in ARTICLE III and this
ARTICLE IV hereof.



ARTICLE V

LIMITATION ON ACTIVITIES



Notwithstanding any provision in this Agreement to the contrary, the Manager
shall not take any action that, in its sole judgment made in good faith, would
(i) adversely affect the ability of GMRE to qualify or continue to qualify as a
REIT under the Code unless GMRE has determined that it will not seek or maintain
REIT qualification, (ii) violate any law, rule, regulation or statement of
policy of any governmental body or agency having jurisdiction over GMRE and/or
the Operating Partnership or (iii) violate the any of the Operating
Partnership’s governing documents. In the event an action that would violate (i)
through (iii) of the preceding sentence but such action has been ordered by the
Operating Partnership, the Manager shall notify the Operating Partnership of the
Manager’s judgment of the potential impact of such action and shall refrain from
taking such action until it receives further clarification or instructions from
the Operating Partnership. In such event, the Manager shall have no liability
for acting in accordance with the specific instructions of the Operating
Partnership so given.





4

--------------------------------------------------------------------------------

ARTICLE VI

ASSET MANAGEMENT FEE



Section 6.1     The Operating Partnership shall pay the Manager, as compensation
for the services described in ARTICLE III hereof, an Asset Management Fee equal
to the Manager’s Gross Operating Expenses, plus 10% of such Gross Operating
Expenses.



Section 6.2      The Asset Management Fee shall be payable in arrears in cash,
in quarterly installments commencing with the fiscal quarter in which this
Agreement is executed. Within 45 days following the last day of each fiscal
quarter, the Manager shall deliver to the Operating Partnership the quarterly
calculation of the Asset Management Fee with respect to such fiscal quarter and
the Operating Partnership shall pay the Manager the Asset Management Fee for
such quarter in cash within 15 business days thereafter.



ARTICLE VII

TERM AND TERMINATION OF THE AGREEMENT



This Agreement shall continue indefinitely unless terminated earlier by written
notice made by (i) the Operating Partnership or (ii) the Manager.



ARTICLE VIII

INDEMNIFICATION AND LIMITATION OF LIABILITY



Section 8.1      Indemnification. Except as prohibited by the restrictions
provided in this Section 8.1, Section 8.2, and Section 8.3, the Operating
Partnership shall indemnify, defend, and hold harmless the Manager and its
affiliates, including their respective officers, directors, equity holders,
partners and employees, from all liability, claims, damages, or losses arising
in the performance of their duties hereunder, and related expenses, including
reasonable attorneys’ fees, to the extent such liability, claims, damages, or
losses and related expenses are not fully reimbursed by insurance.



Section 8.2      Limitation on Indemnification. Notwithstanding the foregoing,
 the  Operating Partnership shall not provide for indemnification of the Manager
or its affiliates for any liability or loss suffered by any of them, nor shall
any of them be held harmless for any loss or liability suffered by the Operating
Partnership, unless all of the following conditions are met:



(i)The Manager or its affiliates were acting on behalf of or performing services
for the Operating Partnership.




(ii)Such liability or loss was not the result of gross negligence or willful
misconduct by the Manager or its affiliates.




(iii)Such indemnification or agreement to hold harmless is recoverable only out
of the Operating Partnership’s net assets and not from its partners or security
holders.




Section 8.3      Limitation on Payment of Expenses. The Operating Partnership
shall pay or reimburse reasonable legal expenses and other costs incurred by the
Manager or its affiliates in advance of the final disposition of a proceeding
only if all of the following are satisfied: (i) the





5

--------------------------------------------------------------------------------

proceeding relates to acts or omissions with respect to the performance of
duties or services on behalf of the Operating Partnership, (ii) the legal
proceeding was initiated by a third party, and (iii) the Manager or its
affiliates undertake to repay the amount paid or reimbursed by the Operating
Partnership, if it is ultimately determined that the particular indemnitee is
not entitled to indemnification.



Section 8.4     Indemnification by Manager. The Manager shall indemnify and hold
harmless the Operating Partnership from contract or other liability, claims,
damages, taxes, or losses and related expenses including attorneys’ fees, to the
extent that such liability, claims, damages, taxes, or losses and related
expenses are not fully reimbursed by insurance and are incurred by reason of the
Manager’s bad faith, fraud, misfeasance, willful misconduct, or gross negligence
in the performance of its duties under this Agreement, as determined by a final,
nonappealable ruling of a court of competent jurisdiction; provided, however,
that the Manager shall not be held responsible for any action of the Operating
Partnership in following or declining to follow any advice or recommendation
given by the Manager. Any indemnified expense, pursuant to this ARTICLE VIII,
which is paid or payable by the Manager, shall be excluded from the definition
of Gross Operating Expenses.



ARTICLE IX
MISCELLANEOUS



Section 9.1      Notices. Any notice, report, or other communication required or
permitted to be given hereunder shall be in writing unless some other method of
giving such notice, report, or other communication is accepted by the party to
whom it is given, and shall be given by being delivered by hand or by overnight
mail or other overnight delivery service to the addresses set forth herein:



To the Operating Partnership:

Global Medical REIT L.P.
4800 Montgomery Lane
Suite 440
Bethesda, Maryland 20814

To the Manager:



Inter-American Management, LLC
4800 Montgomery Lane
Suite 450
Bethesda, Maryland 20814



Either party may at any time give notice in writing to the other party of a
change in its address for the purposes of this Section 9.1.



Section 9.2      Modification. This Agreement shall not be changed, modified,
terminated, or discharged, in whole or in part, except by an instrument in
writing signed by all parties hereto, or their respective successors or
permitted assigns.



Section 9.3       Severability. The provisions of this Agreement are independent
of and severable from each other, and no provision shall be affected or rendered
invalid or unenforceable





6

--------------------------------------------------------------------------------

by virtue of the fact that for any reason any other or others of them may be
invalid or unenforceable in whole or in part.



Section 9.4      Construction. The provisions of this Agreement shall be
construed and interpreted in accordance with the laws of the State of Maryland.



Section 9.5     Entire Agreement. This Agreement contains the entire agreement
and understanding between the parties hereto with respect to the subject matter
hereof, and supersedes all prior and contemporaneous agreements, understandings,
inducements, and conditions, express or implied, oral or written, of any nature
whatsoever with respect to the subject matter hereof. The express terms hereof
control and supersede any course of performance and/or usage of the trade
inconsistent with any of the terms hereof. This Agreement may not be modified or
amended other than by an agreement in writing.



Section 9.6      Waiver. Neither the failure nor any delay on the part of a
party to exercise any right, remedy, power, or privilege under this Agreement
shall operate as a waiver thereof, nor shall any single or partial exercise of
any right, remedy, power, or privilege preclude any other or further exercise of
the same or of any other right, remedy, power, or privilege, nor shall any
waiver of any right, remedy, power or privilege with respect to any occurrence
be construed as a waiver of such right, remedy, power, or privilege with respect
to any other occurrence. No waiver shall be effective unless it is in writing
and is signed by the party asserted to have granted such waiver.



Section 9.7      Gender. Words used herein regardless of the number  and  gender
 specifically used, shall be deemed and construed to include any other number,
singular or plural, and any other gender, masculine, feminine, or neuter, as the
context requires.



Section 9.8      Titles Not to Affect Interpretation. The titles of Articles and
Sections contained in this Agreement are for convenience only, and they neither
form a part of this Agreement nor are they to be used in the construction or
interpretation hereof.



Section 9.9      Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed to be an original as against any
party whose signature appears thereon, and all of which shall together
constitute one and the same instrument. This Agreement shall become binding when
one or more counterparts hereof, individually or taken together, shall bear the
signatures of all of the parties reflected hereon as the signatories.



[Signature pages follow.]





7

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date and year first above written.



Jamie Barber







GLOBAL MEDICAL REIT L.P.,



a Delaware limited partnership







By: Global Medical REIT GP, LLC, a



Delaware limited liability company, its



general partner







By: Global Medical REIT Inc., a



Maryland corporation, its sole member







By:

/s/ Jamie Barber





Name:

Jamie Barber





Title:

General Counsel







INTER-AMERICAN MANAGEMENT,



LLC, a Delaware limited liability



company







By: Global Medical REIT L.P.,



a Delaware limited partnership, its sole



member







By: Global Medical REIT GP, LLC, a



Delaware limited liability company, its



general partner







By: Global Medical REIT Inc., a



Maryland corporation, its sole member











By:

/s/ Jamie Barber





Name:

Jamie Barber





Title:

General Counsel





[Signature Pages to the Amended and Restated Management Agreement]

--------------------------------------------------------------------------------

Global Medical REIT Inc. is executing this Agreement for the sole purpose of
acknowledging that it consents to the amendment and restatement of the Previous
Management Agreement and to the execution of this Second Amended and Restated
Management Agreement by and between the Manager and the Operating Partnership.



Jamie Barber







GLOBAL MEDICAL REIT INC., a



Maryland corporation











By:

/s/ Jamie Barber





Name:

Jamie Barber





Title:

General Counsel



[Signature Pages to the Amended and Restated Management Agreement]

--------------------------------------------------------------------------------